EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 2: replace “forssa” with --fossa--
Claim 1, line 3: replace “forssa” with --fossa--
Claim 1, line 4: replace “forssa” with --fossa--
Claim 1, line 6: replace “forssa” with --fossa--
Claim 1, line 10: replace “forssa” with --fossa--
Claim 1, line 17: replace “forssa” with --fossa--
Claim 1, line 21: replace “forssa” with --fossa--
Claim 1, line 23: replace “forssa” with --fossa--
Claim 1, line 25: replace “forssa” with --fossa--
Claim 1, line 26: replace “forssa” with –fossa--
Claim 2 should be marked “Currently Amended”.
Claim 3 should be marked “Original”.
Claim 6 should be marked “Currently Amended”.
Claim 7 should be marked “Original”.
The following is an examiner’s statement of reasons for allowance: The scope of the claims is substantially similar to those allowed in parent application 15/189,858, now patent no. 10,448,958, albeit more specific.


Claims 1-3, 6-7, 18-22 are allowable. The restriction requirement between species, as set forth in the Office action mailed on August 26, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 26, 2021 is withdrawn. Claims 4-5, 8-15, directed to non-elected species, are withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141. Claims 4-5, 8-15 are hereby cancelled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571)270-5017. The examiner can normally be reached M-F 8:30-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN TRUONG can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA C CHANG/               Primary Examiner, Art Unit 3775